Court of Appeals
                             First District of Texas
                                    BILL OF COSTS

                                      No. 01-13-00454-CV

            Velocity Databank, Inc. and Tom Pelatari d/b/a Velocity Databank, Inc.

                                              v.

   Shell Offshore Inc., Shell Oil Company, Shell Exploration & Production Company and Faye
                                            Schubert

           NO. 2011-68029 IN THE 295TH DISTRICT COURT OF HARRIS COUNTY



  TYPE OF FEE          CHARGES            PAID/DUE               STATUS              PAID BY
  E-TXGOV FEE             $5.00           11/11/2013              E-PAID              APE
     MT FEE               $10.00          09/18/2013              E-PAID              APE
  E-TXGOV FEE             $5.00           09/18/2013              E-PAID              APE
  E-TXGOV FEE             $5.00           09/11/2013              E-PAID              ANT
  E-TXGOV FEE             $5.00           08/12/2013              E-PAID              APE
  E-TXGOV FEE             $5.00           08/09/2013              E-PAID              ANT
     MT FEE               $10.00          08/09/2013              E-PAID              ANT
SUPP CLK RECORD           $12.00          08/05/2013               PAID               APE
  E-TXGOV FEE             $5.00           07/23/2013              E-PAID              ANT
  CLK RECORD             $179.00          07/12/2013               PAID               ANT
  E-TXGOV FEE             $5.00           07/01/2013              E-PAID              APE
     FILING              $175.00          05/31/2013              E-PAID              ANT
  E-TXGOV FEE             $5.00           05/31/2013              E-PAID              ANT

  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                     $426.00.

                Court costs in this case have been taxed in this Court’s judgment
         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                         IN TESTIMONY WHEREOF, witness my
                                                         hand and the seal of the Court of Appeals for the
                                                         First District of Texas, this December 4, 2015.